Plaintiff was injured when she tripped over the leg of a folding chair while participating in defendants’ health and fitness class for seniors. She had attended the class many times before, was aware that there was a row of folding chairs along the back wall of the studio, and had seen the chairs on the day of her accident. Thus, she is deemed to have assumed the risk that resulted in her injury (see Roberts v Boys & Girls Republic, Inc., 51 AD3d 246 [2008], affd 10 NY3d 889 [2008]; Milliner v New York City Hous. Auth., 57 AD3d 383, 383-384 [2008]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, RJ., Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.